Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 1 of 17 PageID 20805




                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

WESTGATE RESORTS, LTD., a Florida limited
partnership, by and through its general partner
WESTGATE RESORTS,           INC.,   a   Florida
corporation, et al.,

                       Plaintiffs,                            CASE NO.: 6:18-cv-01088-GAP-DCI
vs.

REED HEIN & ASSOCIATES,                        LLC    d/b/a
TIMESHARE EXIT TEAM, et al.,

                        Defendants.
                                                          /

                                 PLAINTIFFS’ CLOSING BRIEF for
                 AUGUST 13, 2020, EVIDENTIARY HEARING ON DAUBERT MOTIONS

                Pursuant to this Court’s Order (DE 197), Plaintiffs Westgate Resorts, Ltd., et al.

      (“Westgate”) hereby submit their Closing Brief for the evidentiary hearing on Defendants Reed

      Hein & Associates, LLC d/b/a Timeshare Exit Team (“TET”), Brandon Reed, Trevor Hein, and

      Thomas Parenteau’s (collectively, “Defendants”) Motion to Strike the Opinions and Report of

      Charles Cowan Pursuant to Daubert1 (DE 162) and Westgate’s Motion to Exclude the Expert

      Report and Testimony of Michael J. Buchanan (DE 161).

      I.        INTRODUCTION

                The testimony presented to the Court on August 13, 2020, firmly demonstrated that

      Defendants lack any scientific basis to exclude Dr. Cowan’s opinions or testimony under Rule

      702 and Daubert.         Dr. Cowan relied upon his substantial experience and expertise as a

      statistician and applied widely-accepted methodologies from a learned profession to reach his


      1
          Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

                                                         1
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 2 of 17 PageID 20806




  opinions that Defendants caused Westgate’s damages by instructing or suggesting timeshare

  owners stop paying Westgate. More specifically, through his extrapolation of a random sample

  of timeshare owners based on their deposition testimony in this case, Dr. Cowan opined that 50%

  of Westgate’s damages for a population of 591 defaulted owners were caused by Defendants’

  conduct of instructing and encouraging owners to stop paying Westgate. Hrg. Transcr. (Aug. 13,

  2020) at 6:3-22 (Ex. “A”).

         Defendants seek to exclude Dr. Cowan under Daubert despite the fact that his

  qualifications are beyond question, and despite the fact that the methodologies he employed and

  his underlying mathematical calculations are not challenged by Defendants or their expert,

  Michael Buchanan. Id. at 3:7-10; 91:5-24. Rather, Mr. Buchanan testified that his opinions are

  limited to “criticizing the points of the margin of error is too wide, the nonresponse issue, the

  coding issue.” Id. at 91:10-12. But he could not articulate any scientific basis for his opinion

  that the margin of error was too wide to be reliable – despite being asked three times by the

  Court to identify some “scientific literature” or “scientific basis” for his opinion. Id. 66:22-

  69:13. Mr. Buchanan’s unfamiliarity with the subject matter of this litigation – he had no idea

  what TET does to “exit” customers from their timeshares or how much they charge – and with

  the time constraints and ethical barriers imposed on Dr. Cowan in conducting a survey through

  depositions on written questions (“DWQs”) in litigation, undermines his other criticisms. Id. at

  87:6-88:12; 103:3-21; 106:2-107:10. At best, his opinions raise issues going to the weight of Dr.

  Cowan’s testimony, not its admissibility, something Mr. Buchanan himself acknowledged:

                A. I think it's up to the trier of fact, and I think it's my
                role or Dr. Cowan's role to put in front of them, "Here's the
                journals. Here's what the journals are saying. Here's our
                expertise from practicing this. Here's what's accepted and
                common with regards to the margin of error." (Id. at 98:20-24)

                                                 2
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 3 of 17 PageID 20807




            So Defendants’ own expert does not support exclusion of Dr. Cowan under Daubert.

  Rather, his criticisms of Dr. Cowan’s margin of error can be addressed through “[v]igorous

  cross-examination, presentation of contrary evidence, and careful instruction on the burden of

  proof.”     Maiz v. Virani, 253 F.3d 641, 666-669 (11th Cir. 2001) (quoting Daubert).         His

  uninformed interpretation of evidence relied upon by Dr. Cowan and speculative criticisms of

  how that evidence was obtained cannot provide a legal basis for exclusion under Daubert, which

  “is not intended to supplant the adversary system or the role of the jury,” and a court should not

  “make ultimate conclusions as to the persuasiveness of the proffered evidence.” Quiet Tech.

  DC–8, Inc. v. Hurel–Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003). Defendants’

  motion must be denied because they failed to raise a valid basis to exclude Dr. Cowan.

            Their efforts here exposed the flaws in their own expert’s testimony. Mr. Buchanan’s

  opinion should be excluded because he is unqualified to offer opinions on how depositions were

  coded or conducted, he has not applied any methodology, and his opinions are unreliable.

  II.       BACKGROUND

            Dr. Cowan’s opinion must be not be considered in a bubble, but rather within the context

  of other evidence in this case. Westgate was damaged because 621 timeshare owners defaulted

  on their contracts with Westgate after hiring TET. All of them were current on their mortgage

  and/or maintenance fee obligations before hiring TET; all hired TET to pursue a promised “safe

  and legitimate exit” of their timeshares and not to simply breach their contracts with Westgate by

  not paying obligations they had recognized were valid and enforceable; and all of them then

  defaulted on their contracts after hiring TET. This sequence of events is not a coincidence.

  Westgate contends Defendants caused all of these defaults. TET needs Westgate owners to

  default because Defendants have no means of achieving an exit that does not involve a default,

                                                   3
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 4 of 17 PageID 20808




  and its business practices are designed to induce owners to stop paying their timeshare contracts.

  Westgate has identified multiple acts and practices calculated for this purpose, supported by

  compelling evidence filed with its pending summary judgment briefs. See DE 175, DE 196.

         TET’s most brazen business practice causing owners to breach their timeshare contracts

  is directly instructing or suggesting that they stop paying. Westgate has direct evidence to prove

  this business practice caused its damages for 60 owners, including 41 owners who have been

  deposed in this case. But Westgate could not depose every one of these 621 owners – although it

  sought leave to do so. See DE 98. Instead, Westgate has presented Dr. Cowan to calculate the

  percentage of Westgate’s damages caused by Defendants’ instructions or suggestions to stop

  paying for the rest of the 621 timeshare owners Westgate could not depose. Dr. Cowan’s

  statistical analysis is just one of several categories of evidence Westgate intends to rely on to

  prove causation. Defendants’ “influence” through instructions or suggestions not to pay must be

  considered by the trier of fact together with the circumstances of this case in determining

  whether or not Defendants induced owners to breach their timeshare contracts.

         Dr. Cowan relied upon Westgate’s counsel to code the deposition testimony as influenced

  or not because analyzing deposition testimony is what lawyers do and these lawyers, in

  particular, are intimately familiar with this case. As he testified at the hearing, Dr. Cowan does

  not claim to be “qualified to make that determination,” and in many other cases he has relied

  upon counsel to summarize evidence he has used in statistical analyses. Ex. A at 20:10-23.

  Applying the expertise for which was retained, Dr. Cowan conducted a statistical analysis to

  reach his opinion that 50% of the damages for a population of 591 owners were caused by the

  Defendants. Like all statistical analyses, Dr. Cowan’s opinion is an estimate within a reported

  margin of error, based upon a principal of statistics holding that the midpoint is the “maximum

                                                  4
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 5 of 17 PageID 20809




  likelihood estimate.” Id. at 32:9-16; 52:6-53:3. Westgate has verified with Dr. Cowan that the

  total damages for 591 owners in Steven Wolf’s Report (Hrg. Ex. 4) is $7,234,782, so the

  midpoint influenced rate of 50% computes to damages of $3,617,391, with a margin of error of

  +/- 22.55% between a lower bound of 27%, which computes to damages of $1,953,391, and an

  upper bound of 72.30%, which computes to damages of $5,230,747.2

  III.   ARGUMENT

         a. Testimony Further Demonstrated that              Dr. Cowan’s Reports and Opinions
            Satisfy Daubert

         Dr. Cowan’s opinions and his reports are admissible under Daubert because he is

  qualified to testify on the statistical analysis he conducted, the methodology he used is reliable as

  determined by the sort of inquiry required under Daubert, and his testimony will assist the trier

  of fact, through the application of his expertise, to understand the evidence or determine a fact in

  issue. City of Tuscaloosa v. Harcros Chemicals, Inc., 158 F.3d 548, 562-63 (11th Cir. 1998).

  His opinions and reports are based upon mathematics, and accurately present relevant and

  reliable evidence that the Court, as the evidentiary gatekeeper under Daubert, must allow to be

  weighed by the trier of fact. U.S. v. Frazier, 387 F.3d 1244, 1272 (11th Cir. 2004). And,

  importantly, Defendants do not contest that a statistical analysis such as Dr. Cowan has

  performed can be used to prove the causation element of Westgate’s claims.

          Dr. Cowan undoubtedly satisfies Daubert’s qualification requirement, with a doctoral

  degree in mathematical statistics and almost 50 years of wide-ranging experience, including

  extensive background in the federal government designing and conducting surveys impacting


  2
    At the hearing, the Court requested that Dr. Cowan provide these calculations for the ranges of
  damages. Ex. A at 56:8-16. Defendants can verify these computations in the “Data” worksheet
  of the “Westgate v. TET – Influenced Account Rate Extrapolation” spreadsheet produced with
  the back-up materials for Dr. Cowan’s reports reflecting the total damages from the 591 owners.
                                                   5
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 6 of 17 PageID 20810




  how millions of dollars of taxpayers funds are allocated. Ex. A at 5:18-21; 9:9-10:17. He is

  extensively published and credentialed, and has conducted an estimated 1,400 statistical analyses

  in his career, compared to Mr. Buchanan who is not a statistician and who estimated he has

  conducted 50 plus statistical analyses, less than four for every one hundred statistical analyses

  Dr. Cowan has performed. Id. at 10:19-22; 12:6-8; Ex. 1; 60:13-17; 86:10-22. There is likewise

  no dispute that the methodology Dr. Cowan used in this case enjoys “general acceptance” within

  the “relevant scientific community.” Sampling theory is a scientifically-accepted assumption

  that a measured rate in a randomly-selected sample will be equal to the rate of the population,

  within a margin of error, and its methodology is subject to peer review and publication. Id. at

  10:23-12:5. It consists of mathematics – the results of which are irrefutable. Dr. Cowan’s has

  provided through counsel all of the calculations used in his reports to Mr. Buchanan, who

  confirmed their validity. Id. at 91:8-24.

         Dr. Cowan applied the same methodology in his statistical analysis for this case as he

  employed in some 1,400 sample surveys over his career, including hundreds of litigation matters.

  In this case, his extrapolation of influenced accounts will substantially assist the trier of fact both

  to understand the evidence and to determine an element of Westgate’s claims. His testimony is

  necessary for the jury to understand the statistical analysis he conducted, which is “beyond the

  understanding and experience of the average citizen.” U.S. v. Rouco, 765 F.2d 983, 995 (11th

  Cir.1985). Additionally, his testimony is necessary for the jury to determine damages caused by

  Defendants’ instructions or suggestions to stop paying Westgate made to those owners who

  cannot be deposed in this case. Specifically, Dr. Cowan’s opinions will provide the trier of fact

  with a simple formula for calculating Westgate’s damages arising from those owners, with a

  midpoint influenced rate of 50% computing to damages of               $3,617,390.85, or a range of

                                                    6
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 7 of 17 PageID 20811




  outcomes between the lower and upper bounds from $1,953,391 to $5,230,747. As Dr. Cowan

  testified, “the information that I'm producing to the trier of fact gives not only the midpoint but

  the range of possible outcomes and how likely the different outcomes are. And it's up to the trier

  of fact to make a choice as to what they like or don't like.” Ex. A at 56:3-7.

         b. Defendants’ Criticisms of Dr. Cowan at Best Raise Issues Going to the Weight of
            the Evidence
             1. Defendants Provide no Scientific Basis to Exclude Dr. Cowan’s Opinion and
                Reports Based upon his Reported Margins of Error

         Defendants’ criticism of the margin of error reported by Dr. Cowan is not based on any

  scientific standard. Rather, they try to capitalize on the fact that the sample of 43 owners

  obtained from DWQs for his analysis was smaller than the sample of 100 originally proposed –

  based on the allotment of DWQs to Westgate. As Dr. Cowan testified, a smaller sample size will

  result in a higher margin of error but has no impact on the rate being measured – the midpoint,

  which statisticians refer to as the “maximum likelihood estimate.” Id. at 52:6-53:3. While a

  higher margin of error reflects a wider range of estimates of the rate being measured, Dr. Cowan

  testified that his analysis is statistically valid and reliable based on his sample, with a resulting

  margin of error of +/-22.5%. Id. at 53:10-24. As he explained, the outcomes within a margin of

  error are distributed like a bell curve, with the most likely outcome in the middle and the ends

  representing remote-probability outcomes. Id. at 31:24-32:8. In reply to the Court’s inquiry on

  his scientific basis for this conclusion, Dr. Cowan testified that he was relying upon a “basic

  principle of statistics called the central limit theorem.” Id. at 32:9-16.

         In contrast, Mr. Buchanan, who is not a statistician, could not identify any scientific basis

  to explain why he did not “believe” Dr. Cowan’s margin of error was “acceptable” or “useful.”

  Id. at 65:22-66:14. Indeed, the Court directly asked him three times to identify “scientific

                                                     7
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 8 of 17 PageID 20812




  literature” or a “scientific basis” supporting his conclusory criticisms that the Court could rely

  upon:

                 THE COURT: Is there some scientific literature I can look at to
                 say -- that says, "This is simply unreliable from an economic
                 or statistical standpoint, and, therefore, would not be
                 reliable to present to a jury"? That's my predicament. That's
                 what I've got to decide.
                 THE WITNESS: I don't know of a journal that says
                 specifically anything over 30 percent is not reliable. I think
                 what you will find is all the journals talk about what's
                 acceptable and common as plus or minus five percent or less.
                 If you're going to go above that, you need to give
                 justification as to why you're doing that.
                 THE COURT: Well, Dr. Cowan has a justification, it's
                 the best he could do based on the sample and the limitations
                 that are presented by trying to do a survey during the course
                 of litigation using depositions on written questions.
                 And I've been doing this work now for over 50 years,
                 and I can tell you I've never done, I've never seen anyone use,
                 a deposition on written questions. It's not a typical way to
                 get information. It's hardly ever used in the legal process.
                 I understand that the lawyers here were handicapped. And I
                 think Dr. Cowan's opinion is, "Well, under the circumstances,
                 that's the best I could do." So given those circumstances, is there some
                 scientific basis for me to say that range is simply too big for
                 a jury to consider? That's my problem.
                 THE WITNESS: I understand. I don't know of a
                 scientific journal that will say that.
                                                 …
                 [THE COURT] So my personal experience is that, you know, if I
                 were given a 30 percent margin of error, I wouldn't pay much
                 attention to it. But I'm not a scientist. I need some
                 scientific basis to determine whether this margin of error is
                 too high or not.
                 THE WITNESS: I understand your predicament, and I
                 feel for you. But the reason it's not out there is because
                 people don't do that in scientific journals. (Id. at 67:5-69:2)

          And “people don’t do that” because there is no scientifically-accepted margin of error for

  all purposes, and a larger or smaller margin of error may be warranted depending on the facts of
                                                   8
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 9 of 17 PageID 20813




  a particular case, as Mr. Buchanan later conceded. Id. at 85:21-86:9. In fact, the four cherry-

  picked examples of literature he relied on for his opinion do not set forth any standard for a

  margin of error, or conclude that a high margin of error renders a survey unreliable. Id. That

  was simply his belief. Yet he also agreed that a margin of error of +/-22% “might” provide useful

  information depending on the facts of a particular case. Id. at 94:9-16. And most tellingly, Mr.

  Buchanan agreed that such a determination should be “up to the trier of fact.” Id. at 94:17-24.

  Dr. Cowan similarly testified that the jury can weigh the margin of error but the midpoint

  represents the “maximum likelihood estimate.” Id. at 52:6-53:3.

         The data is the data – it is undisputed that the margin of error reported by Dr. Cowan and

  all of the calculations in his report are accurately stated. Id. at 91:13-24. The fact is that Dr.

  Cowan applied a generally accepted methodology reliably to the facts of the case, and testified

  he has offered opinions based upon statistical analyses in litigation and wide variety of other

  applications with margins of error at the rates reported here. In other litigation matters, Dr.

  Cowan testified that “[t]he argument is always that the margin of error is too high,” but he has

  never been excluded from offering expert testimony for that reason. Id. at 54:3-11. In those

  cases, the argument was always rejected as going to the weight of the evidence, and the Court

  should do the same with the argument in this case.

             2. Defendants’ Scatter-Shot Attack on the Randomness of Dr. Cowan’s Sample
                is Based on Uninformed Conjecture and Erroneous Assumptions

         Defendants’ arguments that Dr. Cowan’s sample was not random is based upon a series

 of unfounded assumptions and self-serving conjecture, most of which was refuted in the

 Declaration of Moneka Simpson admitted into evidence at the hearing as Exhibit 7. This

 declaration dispelled any suggestion raised by Mr. Buchanan in his Report that Westgate’s


                                                  9
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 10 of 17 PageID 20814




 counsel may not have followed Dr. Cowan’s random sampling plan (Hrg. Ex. 5 at 13), and

 refuted his unfounded assumptions that DWQs of owners from the maintenance-only account

 group “appeared” to have been intentionally excluded (Id. at 11-12) or that deposition transcripts

 simply not received by Dr. Cowan in time to use in his reports were intentionally omitted (Id. at

 22-25). The declaration also provided a full accounting for non-participation in DWQs by owners

 in Dr. Cowan’s sample due to bad addresses, non-service of subpoenas and non-appearances.

         Thus, by the time of the hearing, Mr. Buchanan abandoned many of these nit-picking

 arguments and limited his criticism of the randomness of Dr. Cowan’s sample to what he termed

 “the nonresponse issue.” Ex. A at 91:10-12. He agreed Dr. Cowan created a valid random

 sampling plan. Id. at 101:21-25. He also agreed that bad addresses and other reasons for non-

 participation cited in Ms. Simpson’s declaration, such as an owner who died, were unrelated to

 the subject matter being surveyed and thus did not impact the randomness of the sample. Id. at

 104:8-14. But he criticized Dr. Cowan for not analyzing the “characteristics” of people who

 could not be served or failed to appear for DWQs to verify the sample he obtained remained

 random. Id. at 75:12-24. Mr. Buchanan pointed to the 49 subpoenas that had been withdrawn,

 complaining “I don’t know who the 49 people are” and protesting that he was unable to answer

 questions he says could measure non-response bias:

                why were they withdrawn? Were they all from one
                particular location? Were they all from one particular strata?
                Were they all maintenance only? Were they all from Gatlinburg,
                Tennessee? We don't know. (Id. at 75:4-7)

         Mr. Buchanan’s criticism was shown, on cross examination, to be entirely unfounded.

 Mr. Buchanan could have easily answered all of these questions himself, but never bothered to

 investigate. Id. at 103:15-21; 106:22-107:6. He was unaware Defendants’ counsel received


                                                 10
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 11 of 17 PageID 20815




 notice of service, or withdrawal of every person subpoenaed for DWQs, which would have

 enabled him to investigate the mentioned characteristics using the back-up materials from Dr.

 Cowan’s reports, claiming “[t]hat information wasn’t provided to me” but later admitting “I could

 have obtained that.”    Id. at 84:20-24, 103:15-21.     His criticisms conveniently ignore time

 constraints on Dr. Cowan in obtaining DWQs and issuing his reports.        They also overlook the

 ethical barriers erected by Defendants preventing Dr. Cowan and Westgate from directly

 contacting owners, and disclose his unfamiliarity with this case, including being unaware which

 timeshare owners were served or deposed, or even who conducted the DWQs. Id. at 91:2-4.

         Mr. Buchanan’s speculation that Dr. Cowan’s sample might not be random has no basis

 in fact, and his opinion should be disregarded. As Dr. Cowan testified at the hearing, he was

 simply hampered by the discovery deadlines in this case, and the ethical barriers to contacting

 timeshare owners directly, from conducting an extensive investigation of the reasons for the non-

 participation in the DWQs by timeshare owners. Id. at 19:23-20:3; 21:8-12; 50:7-18. However,

 he also testified that “a low response rate also isn’t that unusual in surveys and statistics,” and

 “there is no indication that I have that it’s anything other than random factors that kept people

 from being either contacted or responding when they were contacted.” Id. at 19:9-21; 53:17-20.

 Mr. Buchanan’s assumptions about what might have been revealed by an investigation he chose

 not to conduct are unreliable under Mr. Buchanan’s own standards and so cannot provide grounds

 to exclude Dr. Cowan’s under Daubert. This is, at most, another issue for cross examination.

             3. Mr. Buchanan Is not Qualified to Offer Opinions on the Content of
                Deposition Testimony, and his Lack of Familiarity with this Case Would
                Only Confuse the Jury about the Evidence

         Defendants’ criticism that Dr. Cowan relied on counsel’s coding of testimony, and their

  attempt to use Mr. Buchanan – an applied economist – to interpret deposition testimony that is

                                                 11
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 12 of 17 PageID 20816




  completely outside his area of expertise, is both not a valid ground to exclude Dr. Cowan and

  warrants excluding Mr. Buchanan. First, Defendants could have replicated the coding of the

  DWQ deposition testimony – all transcripts were available to them – but they did not. Absent

  that, they cannot quarrel with the results of the coding, as they have no alternative analysis with

  which to refute the coding that was done. Cherry-picking snippets of testimony, out of context,

  which is what Defendants did, is not the same. Second, as this Court noted in Superior

  Consulting Services Inc. v. Shaklee Corp., cited in the recent Order excluding Defendants’ expert

  Steven Marshall (DE 177), expert testimony based on information not independently verified by

  the expert is routinely allowed in the Eleventh Circuit so long as it is reliable.          Third,

  Defendants’ attorneys and experts just disagree with Westgate about what the evidence shows.

  But neither they nor Westgate are the triers of fact, to whom this task is given. This goes to the

  weight of Dr. Cowan’s expert testimony rather than its admissibility and such arguments are not

  a legal basis for exclusion. See Quiet Tech., 326 F.3d at 1341. As the 11th Circuit held in

  United States v. 0.161 Acres of Land, so long as the expert relies upon record evidence and

  identifies the facts on which he relies – which Dr. Cowan has done in this case – “it is for

  opposing counsel to inquire into the expert's factual basis,” and the jury is completely free to

  accept or reject an expert's testimony. 837 F.2d 1036, 1040-41 (11th Cir. 1988).

         Dr. Cowan testified that he relied upon Westgate’s counsel to conduct, summarize, and

  annotate testimony that is admissible as evidence in this case – something lawyers do every day

  – because he is “not qualified to make that determination.” Ex. 1 at 20:10-16. Likewise, Mr.

  Buchanan, who is not a lawyer or an expert on reading and summarizing depositions, is not

  qualified to opine on the coding of the DWQs. Defendants’ counsel are far more competent to



                                                  12
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 13 of 17 PageID 20817




  inquire into the factual basis of evidence relied upon by Dr. Cowan than Mr. Buchanan,3 who

  fails to offer anything “beyond the understanding and experience of the average citizen.” Rouco,

  765 F.2d at 995. Thus, Mr. Buchanan’s opinions as an applied economist will not assist the trier

  of fact in weighing deposition testimony and determining whether Defendants influenced a

  particular timeshare owner’s decision to stop making payments to Westgate.

         As Mr. Buchanan admitted in his deposition and at the hearing, there is no standard to

  apply or expertise needed to code deposition testimony. Ex. A at 108:5-12; Ex. 2 at 160:6-14.

  He testified he is qualified to analyze and interpret deposition testimony in this case because: (1)

  he has “coded many depositions” and “coded many surveys” in his career, and (2) “I have an

  understanding of the issues in this matter specifically.” Id. at 81:22-82:5; 108:17-23. His first

  basis is dubious at best, as he estimated that he only coded survey data on those 50-plus

  occasions, and to the extent those involved depositions, the majority of recent litigation

  experience has involved labor and employment matters unrelated to issues in this case. Id. at

  77:9-14, 86:23-87. His second basis is refuted by his own testimony showing he has a very

  limited understanding of the issues in this matter. He has no prior experience or knowledge

  relating to the timeshare industry, and only a “layman’s understanding” of TET’s business. Id. at

  87:6-88:2. He has no idea what TET actually does to help customers get rid of their timeshares.

  Id. at 88:3-5. He could not recall, even generally, how much TET charges customers for these

  purported services, although this same question was asked of every owner whose deposition

  transcript he allegedly reviewed. Id. at 88:6-21. Other than deposition testimony, he has not

  reviewed any of the evidence supporting Westgate’s allegations in this case.

  3
    This is underscored by the fact that Defendants’ counsel fed Mr. Buchanan the coding examples to
  illustrate in his report. See Hrg. Ex. 6 at 170:25 – 171:4.


                                                  13
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 14 of 17 PageID 20818




           Thus, Mr. Buchanan proposes to re-interpret deposition testimony of timeshare owners to

  measure Defendants’ “influence” on customers’ decisions to stop paying Westgate in a vacuum,

  ignoring other evidence of TET’s many other business practices calculated to induce customers

  to breach their timeshare contracts – and without any relevant expertise. In his report, he refers

  to several owners – pointed out to him by Defendants’ counsel – whose testimony he claimed

  was “erroneously miscoded.”4 Ex. 5 at 18. But like Defendants’ prior “coding” expert, Dr.

  Loren Naidoo, Mr. Buchanan pointed only to testimony he believed supported his argument,

  often ignoring other uncited testimony showing – as Westgate’s coding reflected – that TET

  influenced owners to stop paying. For instance, he claims owner Shawna Cochran was miscoded

  because she testified TET told her not paying was her choice. Id. at 18-19. But he omitted her

  testimony that TET “encouraged” her to stop paying Westgate. See DE 128-5 at 17:24-18:2.

  And he overlooked testimony that he included in his excerpt showing TET told her that paying

  Westgate would delay the exit process – a process for which she had just paid up to $5,000 to a

  company that holds itself out as a timeshare exit “expert.” Ex. 5 at 19; DE 128-5 at 26:10-14.

           The other testimony excerpted by Mr. Buchanan contains similar omissions and

  oversights.    He claims owners Emeka Nicholas and Anthony Kincaid were miscoded as

  influenced because each testified being told by TET that non-payment was a choice. Ex. 5 at 19-

  21. But Ms. Nicholas also testified that the representative of TET – the company presenting

  itself as an expert in timeshare exit to whom she had just paid a large fee – told her “If I were

  you, I would not do this [pay].” Id. at 19. And Mr. Kincaid testified that TET urged him and

  directly instructed him to stop paying (DE 175-4 at 13:15-18; 11:11-13), which Mr. Buchanan

  omitted, and that “they recommended that we not pay while the process of exiting was going

  4
      Presumably, Mr. Buchanan meant “erroneously coded” or “miscoded.”
                                                 14
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 15 of 17 PageID 20819




  on.” Ex. 5 at 21. Clearly, the trier of fact could reasonably find that they these owners and

  others like them, whose testimony has been selectively excerpted by Mr. Buchanan, were

  influenced to stop paying Westgate by TET’s instructions, suggestions, urgings, and

  encouragement to stop paying, and its admonishment that paying Westgate would delay the

  result that each of them had paid just thousands of dollar to obtain. Even more clearly, Mr.

  Buchanan’s “coding” opinion and testimony offer nothing more than what Defendants’ lawyers

  can argue at trial.   They must be excluded to avoid misleading the jury by masquerading

  advocacy on behalf of Defendants – their lawyers’ role – as a “scientific” expert opinion.

         c. Mr. Buchanan’s Opinions and Testimony Must Be Excluded

         Westgate’s Daubert motion directed to Mr. Buchanan should be granted. His opinion

  that Dr. Cowan’s margin of error is too wide lacks any scientific basis, and his opinion that Dr.

  Cowan’s sample was not random is based on rank speculation and erroneous assumptions. Mr.

  Buchanan is not qualified to offer opinions interpreting deposition testimony, which is outside

  the scope of his expertise as an applied economist, offers nothing beyond the understanding of a

  layperson, and would only serve to confuse the jury by couching argument of counsel as expert

  opinion. As such, his opinions should be excluded as not reliable or helpful to the factfinder.

                                           CONCLUSION

         Westgate has met its burdens of establishing the admissibility of Dr. Cowan’s opinions

  and testimony under Daubert by a preponderance of the evidence, and of demonstrating the

  unreliability of Mr. Buchanan’s opinions. Defendants’ motion to exclude Dr. Cowan should be

  denied and Westgate’s motion to exclude Mr. Buchanan should be granted.

  DATED: September 15, 2020                            Respectfully submitted,

                                               By:     Brian R. Cummings
                                                       RICHARD W. EPSTEIN
                                                  15
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 16 of 17 PageID 20820




                                                      (Trial Counsel)
                                                      Florida Bar No. 229091
                                                      MICHAEL E. MARDER
                                                      Florida Bar No. 251887
                                                      JEFFREY BACKMAN
                                                      Florida Bar No. 662501
                                                      BRIAN R. CUMMINGS
                                                      Florida Bar No. 25854
                                                      GREENSPOON MARDER LLP
                                                      201 East Pine St, Suite 500
                                                      Orlando, Florida 32801
                                                      Telephone: (407) 425-6559
                                                      Facsimile: (407) 209-3152
                                                      and
                                                      200 East Broward Blvd., Suite 1800
                                                      Fort Lauderdale, FL 33301
                                                      Telephone: (954) 491-1120
                                                      Facsimile: (954) 213-0140
                                                      and
                                                      401 E. Jackson Street, Suite 1825
                                                      Tampa, FL 33602
                                                      Telephone: (813) 769-7020
                                                      Facsimile: (813) 426-8582
                                                      Jeffrey.Backman@gmlaw.com
                                                      Khia.Joseph@gmlaw.com
                                                      Richard.Epstein@gmlaw.com
                                                      Maria.Salgado@gmlaw.com
                                                      Michael.Marder@gmlaw.com
                                                      Trisha.Snyder@gmlaw.com
                                                      Brian.Cummings@gmlaw.com
                                                      Moneka.Simpson@gmlaw.com



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system on this 15th day of September, 2020. I also certify that the

  foregoing document is being served this day on all counsel of record or pro se parties identified

  on the Service List below in the manner specified, either via transmission of Notices of
                                                 16
Case 6:18-cv-01088-GAP-DCI Document 201 Filed 09/15/20 Page 17 of 17 PageID 20821




  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive Notices of Electronic Filing electronically.

                                                       /s/ Brian R. Cummings

  SERVICE LIST

  John Y. Benford (john.benford@wilsonelser.com)
  Amy Baker (amy.baker@wilsonelser.com)
  Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
  111 N Orange Avenue, Suite 1200
  Orlando, FL 32801-2361
  Telephone: (407) 203-7599
  Facsimile: (407) 648-1376
  Counsel for Defendant Reed Hein & Associates, LLC,
  Brandon Reed, Trevor Hein and Thomas Parenteau




                                                  17

  45030511
